Name: Commission Regulation (EEC) No 1753/90 of 27 June 1990 re-establishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: miscellaneous industries;  tariff policy;  political geography
 Date Published: nan

 No L 162/ 14 Official Journal of the European Communities 28 . 6 . 90 COMMISSION REGULATION (EEC) No 1753/90 of 27 June 1990 re-establishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia whereas the situation on the Community market requires that customs duties applicable to third countries on the products in question be re-established, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ('), and in particular Protocol 1 thereto ; Having regard to Article 1 of Council Regulation (EEC) No 3606/89 of 20 November 1989 establishing ceilings and Community supervision for imports of certain products originating in Yugoslavia (2), Whereas the abovementioned Protocol 1 and Article 1 5 of the Cooperation Agreement provide that the products listed in the Annex are imported exempt of customs duty into the Community, subject to the ceilings shown, above which the customs duties applicable to third countries may be re-established ; Whereas imports into the Community of those products, originating in Yugoslavia, have reached those ceilings ; HAS ADOPTED THIS REGULATION : Article 1 From 1 July to 31 December 1990, the levying of customs duties applicable to third countries shall be re-established on imports into the Community of the products listed in the Annex, hereto, originating in Yugoslavia. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 June 1990 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 41 , 14. 2. 1983, p. 2. (2) OJ No L 352, 4 . 12. 1989 , p. 1 . 28 . 6 . 90 Official Journal of the European Communities No L 162/ 15 ANNEX Order No CN code Description of goods Ceiling (tonnes) 01.0020 3102 10 91 3102 10 99 3102 21 00 3102 29 3102 29 10 3102 29 90 3102 30 3102 30 10 3102 30 90 3102 40 3102 40 10 3102 40 90 3102 50 3102 50 90 3102 60 00 3102 70 00 3102 80 00 3102 90 00    Other urea in aqueous solution    Other  Ammonium sulphate ; double salts and mixtures of ammonium sulphate and ammonium nitrate ;   Ammonium sulphate  - Other :    Ammonium sulphate-nitrate    Other  Ammonium nitrate , whether or not in aqueous solution :   In aqueous solution   Other  Mixtures of ammonium nitrate with calcium carbonate or other inorganic non-ferti ­ lizing substances :   With a nitrogen content not exceeding 28 % by weight   With a nitrogen content exceeding 28 % by weight  Sodium nitrate :   Other fertilizers  Double salts and mixtures of calcium nitrate and ammonium nitrate  Calcium cyanamide  Mixtures of urea and ammonium nitrate in aqueous or ammoniacal solution  Other, including mixtures not specified in the foregoing subheadings ' i 34 215 01.0110 6401 6402 Waterproof footwear with outer soles and uppers of rubber or of plastics, the uppers of which are neither fixed to the sole nor assembled by stitching, riveting, nailing, screwing, plugging or similar processes Other footwear with outer soles and uppers of rubber or plastics i 604 01.0180 7407 ex 7407 10 00 7407 21 ex 7407 21 90 ex 7407 22 10 ex 7407 22 90 ex 7407 29 00 7411 Copper bars, rods and profiles :  Of refined copper :  Hollow  Of copper alloys :   Of copper-zinc base alloys (brass) :    Profiles :  Hollow   Of copper-nickel base alloys (cupro-nickel ) or copper-nickel-zinc base alloys (nickel silver) : _ _ _ Of copper-nickel base alloys (cupro-nickel ) :  Hollow    Of copper-nickel-zinc base alloys (nickel silver) :  Hollow   Other  Hollow Copper tubes and pipes t 3 279 No L 162/16 Official Journal of the European Communities 28 . 6 . 90 Order No CN code Description of goods Ceiling (tonnes) 01.0280 9401 Seats (other than those of code 9402), whether or not convertible into beds , and parts thereof : 9401 30  Swivel seats with variable height adjustment : 9401 30 10   Upholstered, with backrest and fitted with castors or glides 9401 30 90 Other 9401 40 00  Seats other than garden seats or camping equipment, convertible into beds 9401 50 00  Seats of cane, osier, bamboo or similar materials  Other seats, with wooden frames : 9401 61 00   Upholstered 9401 69 00 Other  Other seats, with metal frames : 9401 71 00   Upholstered 9401 79 00 Other 940 1 90 00  Other seats 9401 90 - Parts : 9401 90 90 Other 8 992 01.0290 9403 ­ 9403 10 9403 10 10 Other furniture and parts thereof :  Metal furniture of a kind used in offices :   Drawing tables (other than those of code 9017)   Other :    Not exceeding 80 cm in height     Desks     Other    Exceeding 80 cm in height :     Cupboards with doors , shutters or flaps     Filing, card-index and other cabinets     Other  Other metal furniture :   Other    Beds    Other  Wooden furniture of a kind used in offices :   Not exceeding 80 cm in height :    Desks    Other   Exceeding 80 cm in height :    Cupboards with doors , shutters or flaps ; filing, card-index and other cabinets   - Other  Wooden furniture of a kind used in the kitchen  Wooden furniture of a kind used in the bedroom  Other wooden furniture :   Wooden furniture of a kind used in the dining room and the living room   Wooden furniture of a kind used in shops   Other wooden furniture  Furniture of plastics :   Other  Furniture of other materials, including cane, osier, bamboo or similar materials  Parts :   Of metal   Of wood   Of other materials 7 851 9403 10 51 9403 10 59 9403 10 91 9403 10 93 9403 10 99 9403 20 9403 20 91 9403 20 99 9403 30 9403 30 1 1 9403 30 19 9403 30 91 9403 30 99 9403 40 00 9403 50 00 9403 60 9403 60 10 9403 60 30 9403 60 90 9403 70 9403 70 90 9403 80 00 9403 90 9403 90 10 9403 90 30 9403 90 90